Citation Nr: 0638544	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1951 to June 
1971.  He died in November 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded this matter in December 2003 
and September 2005.


FINDINGS OF FACT

1.  The veteran died in November 2000.  The Death Certificate 
lists the immediate cause of death as cardiac arrest due to 
respiratory insufficiency.  The underlying cause was listed 
as metastatic non small cell lung cancer.  

2.  At the time of the veteran's death, he was not service-
connected for any disabilities. 

3.  The veteran did not serve in Vietnam or in Korea from 
April 1968 to July 1969.  

4.  Metastatic non small cell cancer was not manifested 
during the veteran's military service or for many years 
thereafter, nor was metastatic non small cell lung cancer 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.




CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 1116, 1137, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2006).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in November 2000, May 2004 and October 
2005 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  She was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2000, which was prior to 
the October 2001 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of service connection for veteran's cause of death, 
VA believes that the Dingess/Hartman analysis must be 
analogously applied. 
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for the issue on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
personnel and service medical records, private treatment 
records from Abilene Regional Medical Center, and post 
service medical records from Dyess Air Force Base.  In its 
December 2003 and September 2005 remands, the Board 
instructed the RO to obtain the veteran's terminal records 
from Abilene Regional Medical Center from October 2000 to 
November 2000.  In its October 2005 VCAA letter, the RO 
requested that the appellant complete an authorization and 
consent form so that the RO could obtain these records.  The 
appellant never responded to the RO's request.  In this 
regard, there is some evidence that the appellant may have 
moved prior to August 2006.  A Supplemental Statement of Case 
mailed to her at that time was returned as undeliverable and 
efforts to reach her since that time have not been 
successful.  However, as there is no indication that October 
2005 letter was returned, the Board will presume that the 
letter reached the appellant.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The Board therefore finds that the RO 
has complied with the Board's December 2003 and September 
2005 remands in attempting to obtain these records.  See 
Stegall v. West, 11 Vet.App. 268 (1998).

Further, as in this case, where there is no showing of an 
injury or disease in service or a link between the veteran's 
cause of death and his active service, a VA medical opinion 
is not necessary.  Thus, the Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant is claiming service connection for veteran's 
cause of death.  In such a claim, evidence must be presented 
that links the fatal disease to a period of military service 
or to an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312.  
Evidence must be presented showing that a service-connected 
disability is either the principal or contributory cause of 
death.  A service-connected disability is the principal cause 
of death when that disability, either singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death must be causally connected to 
death and must have substantially or materially contributed 
to death; combined to cause death; or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The veteran's Death Certificate showed that the veteran died 
in November 2000 from cardiac arrest due to respiratory 
insufficiency caused by metastatic non small cell lung 
cancer.  The veteran's service medical records show that he 
was seen for complaints of severe left sided chest pain in 
August 1963 after he was involved in a fight.  The impression 
was probable fractured ribs and the chest films were 
negative.  Further, in June 1965, the veteran complained of 
an acute onset of left chest pain, musculoskeletal in 
character.  The doctor indicated that it became promptly 
asymptomatic on bed rest and local heat.  EKGs and 
chemistries were within normal limits.  The impression was 
musculoskeletal pain.  There were no indications of chest 
pain beyond these two instances.

Moreover, the veteran's November 1970 service examination 
prior to retirement showed that the chest and lungs were 
evaluated as clinically normal.  In his contemporaneous 
medical history, the veteran expressly denied having 
shortness of breath, pain or pressure in chest, chronic 
cough, or palpitation or pounding heart.  The veteran was 
examined in May 1971 for a Medical Evaluation Board 
concerning multiple orthopedic complaints prior to his 
discharge date.  At the examination, x-ray of the chest was 
normal.  In other words, service medical records are 
completely silent for findings of complaints, treatment, or 
diagnosis of metastatic non small cell lung cancer or any 
chronic respiratory disability.

The first post service medical record concerning pain in the 
right lower chest area is a November 1995 treatment record 
from Dyess Air Force Base hospital, 24 years after the 
veteran's retirement from active service, which indicated 
that the veteran had been experiencing pain since August of 
that year.  In the interim, the Board notes that a chest x-
ray in February 1989 indicated that the lungs were clear and 
the heart and great vessels were within normal limits and a 
June 1985 chest x-ray stated that there had been no change in 
the chest findings since February 1989.  However, a December 
1995 chest x-ray revealed a suspicious right upper lobe 
nodule.  A right thoracotomy with right upper and middle 
lobectomy was performed in January 1996 by S.C, M.D.  The 
veteran was diagnosed with large cell undifferentiated 
carcinoma of the lung. 
  
The claims file includes medical evidence from Dyess Air 
Force Base Hospital, Abilene Regional Medical Center, and a 
report from Dr. S.C. that showed treatment for the veteran's 
lung cancer and some indications of chest pain (the records 
do not appear to indicate a separate diagnosis for the chest 
pain or any sort of heart condition).  These records also do 
not include any opinion as to the etiology of the veteran's 
lung cancer.  Although, there are references that the veteran 
had quit smoking a few months prior to the diagnosis of lung 
cancer and had been a heavy smoker until that time.  The 
Board does note that an August 1997 treatment record stated 
that the veteran complained of a muscle spasm in the chest 
wall for 33 years and a November 1997 treatment record showed 
that the veteran complained of atypical chest pain since 
1965.

Even though the veteran was in service during the applicable 
time period and had one of the enumerated diseases presumed 
to be caused by exposure to herbicides, the evidence of 
record does not confirm that the veteran served in Vietnam 
and, thus, presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  The veteran's personnel and service 
medical records do not indicate service in Vietnam.  However, 
the appellant claimed that the veteran was exposed to 
herbicides while stationed elsewhere in French Indochina.  As 
for exposure to herbicides outside of Vietnam, VA has 
information regarding Agent Orange used in Korea along the 
DMZ.  

The United States Department of Defense has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the DMZ.   Both the 2nd and 7th Infantry Divisions, United 
States Army, had elements in the affected area at the time 
Agent Orange was being used.  The Veterans Benefits 
Administration (VBA) provided guidance in May 2003 concerning 
claims for diseases based on exposure to herbicide agents 
used in Korea during the Vietnam era.  VBA advised that 
information obtained through the Department of Defense 
disclosed that herbicide agents were used in Korea along the 
DMZ, and in particular for the period from April 1968 through 
July 1969.  Based on these facts, VBA advised that claims for 
veterans who served in Korea during this period should be 
developed for such exposure, and that if a veteran was so 
exposed, the presumptions found in 38 C.F.R. § 3.309(e) would 
apply.

Nevertheless, the veteran was not stationed in Korea during 
the period of April 1968 to July 1969 when Agent Orange was 
used nor was he a member of the United States Army.  
Personnel records showed that the veteran served in the 
United States Air Force and was only in Korea from 
approximately 1952 to 1953.  During the applicable time 
period of April 1968 to July 1969, the veteran was stationed 
in Hawaii until August 1968 at Hickham Air Force Base and 
then stationed at F.E. Warren Air Force Base in Wyoming until 
retirement.  Thus, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
veteran's service medical records do not reflect a diagnosis 
of lung cancer or any heart problems.  There were two 
instances of chest pain noted in the service medical records, 
but these were determined to be musculoskeletal in nature.  
The Board also acknowledges that post service treatment 
records stated that the veteran complained of chest pain 
since 1965 or for approximately 33 years, but these 
statements are not supported by the medical evidence of 
record, and again the chest pain in 1965 was determined by a 
medical examiner to be musculoskeletal in nature, with no 
mention of lung cancer or any other problems with respect to 
the heart or lungs.  Moreover, the veteran had normal chest 
x-rays in February 1989 and June 1995.  Thus, with no 
evidence of lung cancer for more than 24 years after 
discharge from service and no medical evidence of record 
suggesting a link between the veteran's death from cardiac 
arrest due to metastatic lung cancer and his active duty 
service, to include exposure to herbicides, there is no basis 
for awarding service connection for the veteran's cause of 
death either on a direct basis or under the one-year 
presumption for malignant tumors.  The Board places 
significant probative value on the 24-year gap between 
discharge from military service and the first reported 
medical history of lung cancer and finds that the post-
service symptomatology is too remote in time to support a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1970 and the first mention of 
the disorder in 1996.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

The Board has considered the appellant's lay contentions that 
the veteran's lung cancer had its onset inservice or was 
otherwise etiologically related to his active service 
(including due to exposure to herbicides); however, she is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In her substantive appeal, the appellant also claimed that in 
addition to herbicide exposure, the veteran's lung cancer is 
related to his tobacco use during service.  Legislation 
relating to claims based upon the effects of tobacco 
products, contained in 38 U.S.C.A. § 1103(a) (West 2002), 
includes the following: "Notwithstanding any other provision 
of law, a veteran's disability or death shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service for purposes of this title on the basis 
that it resulted from injury or disease attributable to the 
use of tobacco products by the veteran during the veteran's 
service."  See Public Law No. 105- 206, 112 Stat. 865, § 8202 
(1998).  This law applies to claims filed after June 9, 1998, 
and does not affect claims filed on or before that date.  As 
the appellant's claim was filed in November 2000, any claim 
based on the veteran's use of tobacco products is precluded 
by law.

The Board sympathizes with the appellant for her loss.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the appellant's 
claim. As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for the cause of veteran's 
death is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


